     Case 2:18-cv-02843-KJM-KJN Document 26 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RODNEY LYNN STAGGS,                                 No. 2:18-cv-2843 KJM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14   P. KELLY, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 17, 2020, the magistrate judge filed findings and recommendations herein, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within thirty days. Plaintiff filed objections to the findings

23   and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                        1
     Case 2:18-cv-02843-KJM-KJN Document 26 Filed 10/29/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed July 17, 2020, are adopted in full;
 3         2. This action is dismissed without prejudice; and
 4         3. The clerk of court is directed to close this case.
 5   DATED: October 28, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
